Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 1 of 40




                 EXHIBIT 22
    Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 2 of 40




AL/JTIM/ek4                                      Date of Issuance SI17I2Q16


Decision 16-05-036 May 26,2016

BEFORE THE PUBLIC UTILITIES COMMISSION OF THE STATE OF CALIFORNIA

Order Instituting Rulemaking to Develop and     Rulemaking 15-05-006
Adopt Fire-Threat Maps and Fire-Safety           (Filed May 7,2015)
Regulations.




                     DECISION ADOPTING FIRE MAP 1




16255C016                           -1-
     Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 3 of 40


R.15-05-006 ALJ/TIM/ek4


                               TABLE OF CONTENTS

Title                                                                Page
DECISION ADOPTING FIRE MAP 1                                               1
1.   Summary                                                                2
2.   Regulatory Background                                                  2
3.   Procediural Background                                                 5
4.   Summary of Fire Map 1                                                  7
5.   Summary of the Workshop Report                                        10
      5.1.   Resolved Issues                                               10
           5.1.1. Climatology Data                                         10
           5.1.2. Wind Input                                               11
           5.1.3. Surface Fuel Input                                       11
           5.1.4. Live Fuel Moisture Input                                 11
           5.1.5. Adoption of Fire Map 1                                   12
           5.1.6. Update Cycle for Fire Map 1                              12
           5.1.7. Action Items for Fire Map 2                              12
      5.2. Unresolved Issue - Fire Spread Modeling                         12
6. Summary of Comments on the Workshop Report                              13
   6.1. City of Lagima Beach                                               13
      6.2.   Joint Parties                                                 14
      6.3. Mussey Grade Road Alliance                                      16
      6.4. Safety and Enforcement Division                                 18
     6.5. SDG&E                                                            18
7.   Discussion                                                            20
      7.1. Adoption of Fire Map 1                                          20
      7.2.   No Need to Re-Submit Fire Map 1                               22
      7.3. Interim Use of Fire Map 1                                       22
      7.4.   Coordination with the Governor's Proclamation                 24
      7.5. Next Steps                                                      25
           7.5.1. Development of Fire Map 2                                25
             7.5.2.   Role of Cal Fire and the lET                         26
             7.5.3. New Fire-Safety Regulations                            27
             7.5.4. Prehearing Conference                                  28




                                          -1-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 4 of 40


R.15-05-006 ALJ/TIM/ek4


                     TABLE OF CONTENTS(cont.)
       Title                                                       Page

8. Comments on the Proposed Decision                                     29
9. Assignment of the Proceeding                                          30
Findings of Fact                                                         30
Conclusions of Law                                                       32
ORDER                                                                    34
Appendix A: Adopted Fire Map 1                                           A




                                  -11-
     Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 5 of 40


R.15-05-006 ALJ/TIM/ek4


                           DECISION ADOPTING FIRE MAP 1


1.     Summary
       This decision adopts Fire Map 1 that was developed by the California
Department of Forestry and Fire Protection in collaboration with the
Commission's Safety and Enforcement Division and the many parties in this
proceeding. Fire Map 1 depicts areas of California where there is an elevated
hazard for the ignition and rapid spread of power-line fires due to strong winds,
abimdant dry vegetation,and other environmental conditions. These are the
environmental conditions associated with the catastrophic power-line fires that
burned 334 square miles of Southern California in October of 2007. A copy of
Fire Map 1 is in Appendix A of today's decision.
       Fire Map 1 will serve as the foimdation for the development of Fire Map 2,
which will delineate the boimdaries of a new High Fire-Threat District where
utility infrastructure and operations will be subject to stricter fire-safety
regulations. Importantly,the development of Fire Map 2 will address fire
hazards associated with historical power-line fires besides the October 2007fires
in Southern California. These other power-line fires include the Butte Fire that
burned 71,000 acres in Amador and Calaveras Counties in September 2015.
       Today's decision directs the parties to immediately commence the
preparation of a work plan for the development of Fire Map 2.
2.     Regulatory Background
       In response to devastating wildfires in 2007 that were reportedly igmted
by power lines, the Commission in Rulemaking (R.)08-11-005 adopted
regulations to reduce the fire hazards associated with overhead power lines and
aerial communication facilities in close proximity to power lines (referred to
herein as "power-line fires"). Many of the fire-safety regulations adopted in

                                        -2-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 6 of 40


R.15-05-006 ALJ/TIM/ek4


R.08-11-005 apply only to areas where environmental conditions pose an
elevated hazard for the ignition and rapid spread of power-line fires(referred to
herein as"high fire-hazard areas").
      In order for fire-safety regulations to be deployed effectively and at least
cost,it is essential to have accurate maps of high fire-hazard areas. To this end,
the Commission in R.08-11-005 issued Decision(D.)12-01-032, which adopted
interim fire-hazard maps pending the development of maps that are specifically
designed to identify high fire-hazard areas.
      In D.14-01-010, the Commission approved a work plan for the first step of
a two-step process for the development of a statewide fire-hazard map. The goal
of the first step was to develop a scientifically based fire-hazard map that depicts
the environmental conditions associated with an elevated potential for the
ignition and spread of power-line fires ("Fire Map 1"). The second step was to
develop a statewide map that depicts utility fire-hazard zones where the
fire-safety regulations adopted in R.08-11-005 for high fire-hazard areas would
apply ("Fire Map 2"). Decision D.14-01-010 also accepted the California
Department of Forestry and Fire Protection's(Cal Fire) offer to lead the
development of Fire Map 1 using an independent expert team (lET)selected by
Cal Fire and funded by several electric utilities. The same decision directed the
Commission's Safety and Enforcement Division(SED)to provide administrative
support to Cal Fire and the lET.
      On May 7,2015,the Commission issued Order Instituting Rulemaking
(OIR)15-05-006 as a successor proceeding to R.08-11-005. The scope of
R.15-05-006 includes:

      1. Develop and adopt Fire Map 1. The purpose of Fire Map 1
         is to depict the environmental conditions associated with
         an elevated potential for utility-associated wildfires.

                                        -3-
    Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 7 of 40


R.15-05-006 ALJ/TIM/ek4


       2. Develop and adopt Fire Map 2. The purpose of Fire Map 2
          is to delineate the boundaries of a new High Fire-Threat
          District where stricter fire-safety regulations adopted in
          R.08-11-005 and R.15-05-006 will apply.
       3. Determine the need for new fire-safety regulations in light of
          Fire Map 2. These new regulations may include,for example,
          new standards for the design and operation of overhead
          utility facilities in the High Fire-Threat District.
       4. Assess whether any of the new fire-safety regulations adopted
          pursuant to Item 3should apply to existing facilities in the
          High Fire-Threat District based on cost-benefit considerations
          and Rule 12 of General Order(GO)95 and,if so, develop a
          plan,timeline, and cost estimate for upgrading existing
          facilities to meet the new regulations.
       5. Consider proposals related to the "multiply by" provision
          in Rule 48 of GO 95, provided that such proposals are
           consistent with the primary purpose of this proceeding of
           enhancing the fire safety of overhead utility facilities.^
       6. Revise GO 95 to include(a) the new High Fire-Threat District,
          (b) maps of the High Fire-Threat District, and (c)fire-safety
          regulations developed pursuant to Items 3-5.
       7. Implementation issues associated with the previous Items,
          including cost recovery and the timeframe for
          implementing any new regulations.
       Today's decision addresses the adoption of Fire Map 1(Item 1,above)that
was developed by Gal Fire and the lET working in close collaboration with SED
and the many parties in this proceeding.

^ D.14-02-015,as modified by D.14-12-089,states at page 69: "To the extent practical. Rule 48
  and related rules should reflect location-specific fire hazards. For example. Rule 44 currently
  specifies a single statewide wind-load safety factor of 4.0 for new Grade A wood poles. We
  anticipate the fire-threat map(s)... will allow a more granular and cost effective wind-load
  standard that better protects public safety... We expect that some areas of the State may
  need to retain the existing standard,some areas may need a higher standard,and in other
   areas a lower standard may be reasonable."




                                              -4-
     Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 8 of 40


R.15-05-006 ALJ/TIM/ek4


3.      Procedural Background
        The development of Fire Map 1 took much longer than initially
anticipated. The first product was delivered on September 3,2015, when SED
served the Draft Fire Map 1 Review and Development Report(hereafter,the
"Draft Fire Map 1 Report") prepared by Cal Fire and the lET.^ Written
comments on the draft report were filed on October 29,2015,by the Mussey
Grade Road Alliance(MGRA),San Diego Gas & Electric Company(SDG&E),and
jointly by the following investor-owned electric utilities, communications
infrastructure providers,and others (collectively, the "Joint Parties"):
                Bear Valley Electric Service (Bear Valley)
                Liberty Utilities(CalPeco Electric)LLC(Liberty Utilities)
                Pacific Gas and Electric Company(PG&E)
                PacifiCorp d/b/a Pacific Power
                Southern California Edison Company(SCE)
                AT&T California and New Cingular Wireless PCS(AT&T)
                Comcast Phone of California, LLC(Comcast)
                Crown Castle NG West,Inc., LLC(Crown Castle)
                CTIA-The Wireless Association® (CTIA)
                The California Cable & Telecommunications Association
               (CCTA)
                Consolidated Communications

                The Small Local Exchange Carriers
                Sunesys,LLC(Sunesys)
                Time Warner Cable Information Services (California),LLC
                Verizon California Inc.

                Frontier Communications


^ The lET includes experts in the fields of fire science,fire weather climatology, rare events
     statistics, mechanic^ engineering,and spatial modeling.(Final Fire Map 1 Report at 8.)



                                              -5-
    Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 9 of 40


R.15-05-006 ALJ/TIM/ek4


          • Sprint Telephony PCS,L.P., and affiliates
          • T-Mobile West LLC d/b/a T-Mobile
       Reply comments were filed on November 9,2015,by the City of
Laguna Beach, MGRA,and SDG&E.
       A two-day public workshop was held on November 12 -13,2015,to
review the Draft Fire Map 1 Report.^ The workshop included presentations by
the lET,Reax Engineering(Reax)representing many of the Joint Parties, and
SDG&E regarding methodologies and datasets for preparing Fire Map 1.
       The parties resolved several technical issues during the workshop but
could not reach a consensus on the lET's initial version of Fire Map 1. At the
conclusion of the workshop,the assigned Administrative Law Judge(ALJ)
encouraged parties to work collaboratively to resolve outstanding issues and
reach a consensus.

       Following the workshop,Cal Fire,the lET,Reax,SED,and the parties
expended considerable effort in collaboratively resolving technical issues
regarding Fire Map l."* On February 3,2016,an all-party status conference was
held with the assigned ALJ to review progress on Fire Map 1. On
February 16,2016,SED filed and served the Final Map Review and Development
Report(hereafter,"Final Fire Map 1 Report"), which included the final "print"
version of Fire Map 1 and the datasets and models that comprise Fire Map 1.®


^ OIR15-05-006 at 11, directed SED to "convene public workshops where: (1)Cal Fire and its
  experts will explain their recommendations,and (2)stakeholders may present alternative
   recommendations/'

^ Reax's participation in this proceeding has been very constructive with respect to correcting,
   refining,and improving Fire Map 1.
® The datasets and computer models that comprise Fire Map 1 were filed on a hard drive.



                                             -6-
     Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 10 of 40


R.15-05-006 ALJ/TIM/ek4


       On February 29,2016,SED filed and served the report for the workshops
held on November 12-13,2015(hereafter, the "Workshop Report"). SED
submitted the Workshop Report on behalf of itself and the following parties:
AT&T;Bear Valley; CCTA;Cal Fire and the lET; California Municipal Utilities
Association; City of Laguna Beach; Comcast;Crown Castle; CTIA; Desert
Research Institute; Liberty Utilities; Los Angeles Coimty Fire Department;
Los Angeles Department of Water and Power; Modesto Irrigation District;
MGRA;PG&E;PacifiCorp;SDG&E;Spatial Informatics Group;SCE;Simesys;
and The Utility Reform Network.
        Written comments on the Workshop Report were filed on March 10,2016,
by the Joint Parties and the City of Laguna Beach. Reply comments were filed on
March 21,2016,by MGRA,SDG&E,and SED on behalf of itself, Cal Fire, and the
lET. The deadline to file motions for evidentiary hearings was March 28,2016.
No such motions were filed.

4.     Summary of Fire Map 1
       The purpose of Fire Map 1 is to depict those areas of California where
environmental conditions pose an elevated hazard for the ignition and rapid
spread of power-line fires.^ To achieve this objective. Fire Map 1 divides
California into a grid in which each cell is 2kilometers(km)by 2km,or 4 km^.
The lET used the Weather Research and Forecasting(WRF)model and historical
weather data for the ten-year period of 2004 - 2013 to reconstruct each cell's
hourly fire weather over the ten-year period using the Fosberg Fire Weather
Index (FFWI)for temperature, humidity,and wind gusts. The lET extracted the


6 OIR15-05-006 at 6; and D.14-01-010 at 2and 10.




                                           -7-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 11 of 40


R.15-05-006 ALJ/TIM/ek4


73 maximum daily FFWI values (top 2%)for each cell over the 10-year period to
describe the nature and likelihood of severe fire weather across space/ The
73 records for each cell are referred to as the "fire-weather dataset."

       Next,the lET developed the Ignition Potential Index (IPI) to estimate the
likelihood of utility-related fires during severe fire-weather conditions. The IPI
uses(1) wind force as a proxy for the likelihood that overhead utility facilities
might produce a spark that could ignite a fire, and (2)the Schroeder Ignition
Probability to describe the likelihood that an ember will ignite vegetation fuel
beds. The IPI was calculated using the maximum hourly wind gust for each of
the 73 records in the fire-weather dataset for each cell. All 73 IPIs were averaged
to create the cell's final IPI.®

       To model the spread of fires ignited by overhead utility facilities, the lET
developed the Fire Spread Potential Index (FSPI). The FSPI uses a model called
GridFire to simulate fire spread based on specified terrain, vegetation fuel
complexes,and weather conditions. To determine the FSPI for each cell, the lET
randomly selected 1,000 discrete ignition points in each cell coupled with a
random draw from the 73 records in the cell's fire-weather dataset. Each discrete

ignition served as the initial condition to simulate fire spread over a one-hour
period by the GridFire model. For each model rxm,the lET created a three-
dimensional index equal to the area burned (in acres) multiplied by the average



7 The Final Fire Map 1 Report at 20,Figure 10, provides a statewide map that shows the
  average value of the FFWI for each cell based on the 73 records for each cell in the
   fire-weather dataset.

® The Final Fire Map 1 Report at 23,Figure 11, provides a statewide map that shows the IPI for
   each cell.




                                            -8-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 12 of 40


R.15-05-006 ALJ/TIM/ek4


flame length (in feet) to arrive at fire volume (acre-feet). The FSPI for each cell is
the average fire volume for all 1,000 simulations.^
       The final step in the development of Fire Map 1 was to calculate the Utility
Fire Threat Index for each cell, which is equal to the IPI multiplied by the FSPI.
Fire Map 1 is a visual depiction of the Utility Fire Threat Index for each cell.^°
       A print copy of Fire Map 1 is contained in Appendix A of today's decision.
The yellow to red colors on Fire Map 1 are areas in the top 50% of the Utility Fire
Threat Index. All areas in the top 50% have a history of large fires.^^
       This simplified description of Fire Map 1 should not obscure the enormous
effort needed to develop Fire Map 1. Cal Fire and the lET,in collaboration with
Reax,SED and the parties, had to identify, obtain, and merge huge datasets for
weather,topography, vegetation,and other variables.^^ They also had to develop
or modify complex models that employed these datasets. Running one of the
models required supercomputers at the Argonne National Laboratory.^^
       Cal Fire and the lET acknowledge that Fire Map 1 has several limitations
that constrain its usefulness as a tool for designating areas where stricter
fire-safety regulations should apply. These limitations include:




^ The Final Fire Map 1 Report,at page 32,Figure 15,provides a statewide map that shows the
   FSPI for each cell.

   The Final Fire Map 1 Report at 36,Figure 17, provides a statewide map that shows the Utility
   Fire Threat Index for each cell.

   The Final Fire Map 1 Report at 35.
   One of the datasets is approximately 1,240 terrabytes.
   Final Fire Map 1 Report,at pages 12 and 15. Letters from assigned Commissioner Florio and
   the Commission's Executive Director helped to secure access to supercomputer resources.




                                             -9-
     Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 13 of 40


R.15-05-006 ALJ/TIM/ek4


       • The spatial resolution of Fire Map lis 4 km^for each cell,
         and Fire Map 1 assigns a single Utility Fire Threat Index
         rating to each cell. However,within a cell there may be
         variation in the actual Utility Fire Threat Index.
       • The climate reconstruction model used to produce the Fosberg
         Fire Weather Index (FFWI)for each cell makes several
          simplifying assumptions regarding the maximum wind-gust
          speed that occurred in a cell during each hour over a ten-year
          period. There is likely much greater special variation in wind-
          gust speeds than assumed by Fire Map 1, and wind-gust
          speeds may be imderestimated by 20% or more in some areas.
       • The FFWI for each cell is based on historical weather data for
          spatial scales that exceed the cell size of 4 km^. The FFWI for
          each cell was not validated at scales smaller than 4 km^
          against historical observations at Remote Automatic Weather
          Stations.

       • The FFWI for each cell is based on ten years of historical
         weather data, which may not adequately represent the
         frequency and magnitude of severe fire weather.
       • Fire Map 1 was not validated against historical fires.
       • Fire Map 1 is based on a snapshot of weather and
          vegetation patterns that need to be updated periodically.
5.     Summary of the Workshop Report
       The Workshop Report provides backgroimd information regarding the
development of Fire Map 1,a summary of Fire Map 1,and a brief description of
resolved issues and outstanding issues.

       5.1.     Resolved Issues

       5.1.1.     Climatology Data
       The historical climatology data used to prepare Fire Map 1 contained
errors, which the lET corrected in coordination with Reax. With these
corrections, the parties agreed to use the lET's dataset to prepare Fire Map 1.



                                       -10-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 14 of 40


R.15-05-006 ALJ/TIM/ek4


      5.1.2.     Wind Input
      The parties agreed to use wind gusts in the Ignition Potential Index. This
index is defined as the Schroeder Ignition Probability multiplied by wind-gust
speed squared. The parties further agreed to use wind gust speed at 10 meters
above ground level, as determined by the WRF model, multiplied by 1.62.^^
      5.1.3.     Surface Fuel Input
      Fire Map 1 uses surface fuel data from a dataset known as LANDFIRE.
While generally correct, the parties agreed to modify LANDFIRE to increase the
accuracy of Fire Map I's fire-spread model. Specifically, the parties agreed to
use Wildlife Habitat Relationships attributes in a statewide vegetation dataset
maintained by Cal Fire to replace certain fuel classifications in LANDFIRE.
      5.1.4.     Live Fuel Moisture Input
      The fidelity of Fire Map I's ignition model and fire-spread model depends,
in part,on accurate maps of live fuel moisture. However,accurately mapping
live fuel moisture is a challenge because there is considerable variation in
vegetation moisture, both seasonally and across California.
      The lET and Reax developed a dataset for the variation of live fuel
moisture using measured fuel moisture data from approximately 175 weather
stations across California. The lET and Reax averaged the fuel moisture data
from 2012 - 2015 for the months of July, August,September,and October;
spatially interpolated the averaged data to 20 km^ resolution; and incorporated
this information into Fire Map 1.



  The wind-gust speeds used to prepare Fire Map 1 are not intended to be a design standard
  for utility structures.




                                          -11-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 15 of 40


R.15-05-006 ALJ/TIM/ek4


      5.1.5.     Adoption of Fire Map 1
      With the exception of the City of Laguna Beach, all parties support the
Commission's adoption of Fire Map 1, provided that it is clear that Fire Map 1
may be refined and adjusted during the development of Fire Map 2.

      5.1.6.     Update Cycie for Fire Map 1
      The parties agreed that Fire Map 1, with any additional refinements and
adjustments that are implemented as part of the development of Fire Map 2,
would not need to be updated for at least ten years.

      5.1.7.     Action Items for Fire Map 2
      Cal Fire, the lET,Reax,and the parties agreed to address the following
issues as part of the planning and development of Fire Map 2:
     • Examining vegetation issues in low wind areas.
     • Including utility knowledge of local conditions in setting
       the boundaries of the High Fire-Threat District.
     • Investigating whether wind should be a factor in the
       definition of the High Fire Threat District and whether
       wind should apply differently in Northern California and
         Southern California.

      5.2.     Unresolved issue - Fire Spread Modeling
      The parties did not reach full agreement on the Fire Map 1 model for
fire spread and fire volume. This issue includes bias in wind direction,linkage
between surface fire and crown fire, and fire spread in response to wind
direction. The parties agreed to consider further work on fire-spread modeling
when drafting the Fire Map 2 Work Plan.




                                      -12-
     Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 16 of 40


R.15-05-006 ALJ/TIM/ek4


6.     Summary of Comments on the Workshop Report
       6.1. City of Laguna Beach
       The City of Laguna Beach (hereafter,"City" or "City of Laguna Beach")
objects to Fire Map 1 because the map shows the City is in a low fire-hazard area.
The City declares that contrary to Fire Map 1,the City faces a very high fire risk
because of challenging topography,older development patterns,and 16,000 acres
of open space surroimding the City. Compoimding the fire risk is a highway
adjacent to the open space that is lined with SCE utility poles that have been
associated with at least 46 vehicle accidents and several fires in recent years.
       The high fire risk the City faces is demonstrated by a fire in 1993 that
burned 14,333 acres, damaged and destroyed 441 homes,and caused
approximately $838 million in damage. In addition,there have been at least
five fires in recent years that involved power-line facilities, including a 15-acre
fire on July 3,2015,that was caused by downed power lines.
       The City does not contest that Fire Map 1 accurately depicts open spaces
fill! of dry vegetation as having a high wildfire risk. The problem,according to
the City, is that Fire Map 1 depicts developed areas such as the City as having a
very low wildfire risk, despite a history of fires. The City believes the
Commission should not adopt Fire Map 1 without correcting what appears to be
the exclusion of developed communities from high wildfire risk categories.
       The City also asks the Commission to state that Fire Map 1 is only an
interim step for the development of Fire Map 2and should not be used for public
policy decisions or the allocation of resources. Otherwise, utilities may use
Fire Map 1 to claim that communities like the City are not at risk for wildfires.




                                        -13-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 17 of 40


R.15-05-006 ALJ/TIM/ek4


      Lastly, the City urges the Commission to encourage utilities to enter into
wildfire safety partnerships with at-risk communities,such as the City,for the
purpose of taking steps to reduce the consequences of wildfires.

      6.2.   Joint Parties

      The Joint Parties aver that Fire Map 1 is a major step forward in
developing a spatial fire-hazard model. However,the Joint Parties contend that
Fire Map 1 has several limitations and unresolved issues that need to be
considered during the development of Fire Map 2.
      First, the Joint Parties state that Fire Map 1 has not been validated against
historical fires and local knowledge of fire hazards. Therefore, the Workshop
Report's statement that"the parties... reached consensus on the lET's version of
Fire Map       while accurate,needs clarification. The Joint Parties believe that
adjustments to reflect historical fires and local knowledge must be considered in
the development of Fire Map 2.
      Second,Fire Map 1 uses live fuel moisture as variable for both fire ignition
and fire spread. For modeling purposes,the live fuel moisture for each grid cell
is the average moisture for the cell during the 4-month period of July - October.
The problem with this approach,according to the Joint Parties, is that it uses a
static measure of live fuel moisture instead of continually changing moisture
levels. For example,live fuel moisture is likely higher in July than September,
and likely higher than the 4-month average. Consequently, using a 4-month
average for live fuel moisture with worst-case fire weather may occur in spring,
before fuels have dried, would overestimate the fire hazard. For these reasons.



   Workshop Report at 4.




                                       -14-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 18 of 40


R.15-05-006 ALJ/TIM/ek4


the Joint Parties recommend that during the development of Fire Map 2,the
dates associated with the top two percent of the climatology that drives both the
fire ignition and fire spread models be reviewed to see how these dates compare
with the 4-month window used to develop average live fuel moisture.
      Third,the Joint Parties state that the LANDFIRE surface fuel dataset used
in Fire Map 1 may overstate the fire hazard in some areas because it assumes
continuous vegetation. In reality, there are areas where vegetation is sparse or
discontinuous and therefore propagate fire slowly,if at all, such as desert shrub
lands. The Joint Parties request that this issue be further analyzed during the
development of Fire Map 2.
      Fourth,as noted in the Workshop Report,the parties did not reach full
agreement regarding Fire Map I's model for fire spread and fire volume. For
example,simulated ignition points near ridge tops exhibited counterintuitive
fire spread behavior. The Joint Parties recommend further analysis of fire spread
and fire volume during the development of Fire Map 2.
       Fifth, the Joint Parties submit that the development of Fire Map 2needs to
recognize that Fire Map 1 has a resolution of 4 km^. As noted in Section 9 of the
Final Fire Map 1 Report,"while results are a huge step forward in understanding
spatially explicit details of existing fire hazard across California,results are still
much coarser than those desired by many stakeholders that need to make
management and planning decisions at highly localized scales.^^"
       Sixth, Fire Map 1 includes non-bumable area such as large bodies of water
(e.g.. Lake Tahoe)and Central Valley agricultural areas. The Joint Parties


   Final Fire Map 1 Report at 36.




                                         -15-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 19 of 40


R.15-05-006 ALJ/TIM/ek4


recommend that evaluation of excluded areas and addition of new excluded

areas be considered during the development of Fire Map 2.
      Finally, the Joint Parties acknowledge the concern expressed by the City of
Lagima Beach that Fire Map 1 places the City in a low fire-hazard area. The
Joint Parties believe the City's concern can be addressed during the development
of Fire Map 2, which will consider local knowledge of fire hazards.
      6.3.   Mussey Grade Road Alliance
      MGRA states that while all parties agree that certain types of adjustments
and validation may be appropriate during the development of Fire Map 2,it is
important to ensure that these are carefully overseen. To this end,MGRA
recommends that Cal Fire have a supervisory role in the development of
Fire Map 2. This will ensure that adjustments are developed coUaboratively with
Cal Fire and are applied in a consistent and scientifically soimd manner.
      MGRA acknowledges the concern raised by the City of Lagtma Beach that
Fire Map 1 assigns a low wildfire hazard to developed commumties,even
though developed communities such as Laguna Beach face a high risk for the
consequences of wildfires. MGRA responds that Fire Map 1 is purposely limited
to identifying areas where there is an elevated potential for utility-related fires to
ignite and spread rapidly. MGRA agrees with the Joint Parties that addressing
the consequences of wildfires should be deferred to Fire Map 2.
      MGRA opines that the data cited by the City to support its claim that
Laguna Beach faces a higher fire risk than shown on Fire Map 1 suggests that the
City may not understand that the intent of this proceeding is to reduce the risk of
catastrophic fires ignited by utility facilities. Specifically:




                                          -16-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 20 of 40


R.15-05-006 ALJ/TIM/ek4


      • The cause of the catastrophic 1993 Laguna Fire cited in the
        City's comments is listed by Cal Fire as "arson" not
          power lines.
      • Among the fire ignition causes listed by Lagima Beach are
        transformer fires and vehicle-pole collisions, which are
        probably not correlated with severe fire weather that causes
        small power-line fires to grow into catastrophic fires.
      • Frequent ignition of power-line fires under normal
        conditions is not unique to Laguna Beach. For example,
        there were 289 power-line fires in SDG&E's service
        territory during the period of 2003 - 2015.
      MGRA asserts that the most catastrophic power-line fires in California
history ignited in less developed areas and then grew explosively under severe
fire-weather conditions characterized by strong winds,low humidity, and
elevated temperatures. For iristance, the Witch Fire in 2007 was ignited by
overhead utility facilities in a remote area and travelled 29 miles from its ignition
point. MGRA submits that the primary goal of this proceeding is to ensure that
utility fires do not become megafires by specifically addressing utility
infrastructure in areas with abtmdant fuels and severe fire weather.

      That said, MGRA agrees that power-line fires that ignite in developed
areas under fire-weather conditions can pose a grave risk to communities.
MGRA concurs that this is an appropriate topic for Fire Map 2. However,
MGRA cautions against artificially inflating fire risk in developed areas because
megafires typically do not start where people live.



   Cal Fire; Top 20 Most Damaging California Wildfires;
   http://www.fire.ca.gov/communlcations/downloads/fact sheets/Top20 Damagmg.pdf;
   downloaded 3/20/2016.




                                           -17-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 21 of 40


R.15-05-006 ALJ/TIM/ek4


      6.4. Safety and Enforcement Division
      SED filed reply comments on behalf of itself, Cal Fire, and the lET. SED
states that the Joint Parties' comments erroneously focus on issues relating to
Fire Map 2. The issue before the Commission,SED asserts, is whether to adopt
Fire Map 1. SED requests that the Commission adopt Fire Map 1 as is and
address Fire Map 2issues during the development of Fire Map 2.
      SED represents that Cal Fire and the lET broadly agree with the
Joint Parties that Fire Map 1 should be validated against historical fire records as
part of the development of Fire Map 2. However,SED cautions that validation
against most historical fires is relevant only to assessing Fire Map I's fire-spread
model,as most historical fires were not ignited by utility facilities.
      SED also advises against spending too much effort in fine-tuning the
influence of live fuel moisture on fire spread as suggested by the Joint Parties.
SED reports that it is Cal Fire and the lET's expert opinion that the effect of live
fuel moisture on fire spread is modest compared to other factors.
      In response to the concerns raised by the City of Lagtma Beach,SED
opines that the City misconstrues Fire Map 1 as a "fire risk" map. In reality. Fire
Map 1 depicts the potential for utility-related fires to ignite and spread rapidly,
not risks to lives and property. SED adds that the City's concerns about fire risks
specific to its location can be addressed during the development of Fire Map 2.
      6.5.   SDG&E

      SDG&E avers that Fire Map 1 is a good starting point for development of
Fire Map 2. SDG&E recommends the following steps to transform Fire Map 1
into Fire Map 2:




                                        -18-
  Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 22 of 40


R.15-05-006 ALJ/TIM/ek4


     1. Display Fire Map 1 by Fire-Threat Tiers across the utility's
        service territory. SDG&E suggests a three or four Tier system.
     2. Layer electric facilities against the backdrop of Fire-Threat Tiers.
     3. Adjust the Tier boundaries with the following in mind:
       • Local fire history.
       • Areas known to have extreme winds during the local fire
           season.


       • Areas with a history of weather-related outages.
       • Areas with a history of car-pole accidents.
       • Downwind risk to communities.

       • When adjusting Tier boxmdaries,err on the side of enlarging
           the higher Fire-Threat Tier.
     4. Adjust Tier Boimdaries Based on Fire Impacts.
       • Threats to life, property,infrastructure, and the environment.
       • Access and travel times for firefighting resources.
       • Societal costs such as evacuations and employment
         disruption.
     5. Tier Boundaries Should Make Operational Sense.
       • All of a circuit should be in the same Tier when the fire-threat
           logic of doing so is defensible. This will provide for efficient
           and effective inspection, maintenance, mapping,etc.
       • There should be logical isolation points on circuits that cross
           Tier boimdaries such as switches,fuses,etc.

     6. Process and Documentation.

        • Additions and exclusions of high fire-hazard areas relative to
           Fire Map 1 should follow a clearly defined process of selection
           and jusi^ication. All exclusions and significant inclusions
           should be documented.




                                      -19-
     Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 23 of 40


R.15-05-006 ALJ/TIM/ek4


        SDG&E agrees with the Joint Parties that(1) Fire Map 2should incorporate
local knowledge of terrain, vegetation, weather,and other factors; and (2)the
City of Laguna Beach's issues can be addressed in Fire Map 2.

7.      Discussion

        7.1.    Adoption of Fire Map 1
        The main issue in today's decision is whether to adopt Fire Map 1. The
purpose of Fire Map 1 is to accurately depict areas of the State where
environmental conditions pose an elevated hazard for the ignition and rapid
spread of power-line fires. Once adopted. Fire Map 1 will be the foimdation for
the development of Fire Map 2, which will designate the botmdaries of a newly
created High Fire-Threat District where stricter fire-safety regulations adopted in
R.08-11-005 and possibly this proceeding will apply.^® The ultimate objective is
to prevent devastating power-line fires like those in October 2007.
        In October 2007,strong Santa Ana winds swept across Southern California
and caused dozens of wildfires. The resulting conflagration burned more than
780 square miles, killed 17 people, and destroyed thousands of homes and
buildings. Hxmdreds of thousands of people were evacuated at the height of the
fire siege. Transportation was disrupted over a large area for several days,
including many road closures. Portions of the electric power network,public
communication systems,and community water sources were destroyed. Several
of the worst wildfires were reportedly ignited by power lines. These included
the Grass Valley Fire (1,247 acres), Malibu Canyon Fire(4,521 acres). Rice Fire



     The fire-safety regulations adopted in R.08-11-005 are currently being implemented using
     interim fire-hazard maps adopted by D.12-01-032.




                                              -20-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 24 of 40


R.15-05-006 ALJ/TIM/ek4


(9,472 acres),Sedgewick Fire(710 acres), and Witch Fire (197,990 acres). The area
burned by these five power-line fires exceeded 334 square miles.
      These power-line fires were reportedly ignited when strong Santa Ana
winds damaged overhead utility facilities in remote locations with flammable
vegetation. Once ignited, the fires spread tmcontrollably in severe fire-weather
conditions of strong winds,low humidity,and elevated temperatures.
      Fire Map 1 is specifically designed to identify areas where environmental
conditions pose an elevated hazard for the ignition and rapid spread of the
power-line fires. Cal Fire supervised the development of Fire Map 1 by a team of
experts working collaboratively with BED,Reax,and the many parties in this
proceeding. Exceptfor the City of Lagxma Beach,all parties agree that
Fire Map 1 is scientifically sound and should be adopted by the Commission.^^
      We conclude that it is reasonable to adopt Fire Map 1 as the foundation for
the development of Fire Map 2. The adopted map may be adjusted by the
Commission during the development of Fire Map 2.
      The Joint Parties identified several issues regarding Fire Map 1 that they
believe should be addressed during the development of Fire Map 2. We will
defer these issues to the Fire Map 2 Work Plan described below.
       We emphasize that Fire Map 1 adopted by today's decision is an interim
product. As described in more detail below,our development of the final
product — Fire Map 2 — will address fire hazards associated with historical
power-line fires besides the October 2007 fires in Southern Califorma. These


   We acknowledge the City's position that Fire Map 1 incorrectly assigns a low Utility Fire
   Threat Index rating to the City of Laguna Beach. We will consider this matter further during
   the development of Fire Map 2,as described in Sections 7.3 and 7.5.1, below.



                                            -21-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 25 of 40


R.15-05-006 ALJ/TIM/ek4


other power-line fires include the Butte Fire that burned 71,000 acres in Amador
and Calaveras Counties in September 2015.

      7.2.   No Need to Re-Submit Fire Map 1
      In OIR15-05-006,the Commission anticipated that following its decision
adopting Fire Map 1,the map would be finalized to incorporate any changes
necessitated by the decision and submitted to the Commission via a Tier 1 advice
letter.^® We conclude that it is not necessary to submit Fire Map 1 via an advice
letter because today's decision does not alter the Fire Map 1 that was filed on
February 16,2016, as part of the Final Fire Map 1 Report.
      The Fire Map 1 that was filed on February 16,2016,shall serve as the map
adopted by today's decision. A visual depiction of the adopted Fire Map 1 is
contained in Appendix A of today's decision and the Final Fire Map 1 Report.
The datasets and models that comprise Fire Map 1 are contained on the hard
drive that was filed on February 16,2016,as part of the Final Fire Map 1 Report.
      7.3. Interim Use of Fire Map 1
      Decision 12-01-032 adopted interim fire-hazard maps that designate
high fire-hazard areas where stricter fire-safety regulations adopted in
R.08-11-005 apply. Electric utilities and communications infrastructure providers
shall continue to use the interim fire-hazard maps for this purpose imtil the
interim maps are replaced by Fire Map 2.
      The purpose of Fire Map 1 is to serve as the foundation of Fire Map 2.
Despite this limited purpose, we decline to adopt the City of Laguna Beach's
recommendation to prohibit the use of Fire Map 1 to identify areas where stricter


20 OIR 15-05-006 at11-12 and Appendix A.




                                       -22-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 26 of 40


R.15-05-006 ALJ/TIM/ek4


fire-safety measures should be implemented pending the development and
adoption of Fire Map 2. The City does not contest that areas on Fire Map 1 with
a high Utility Fire Threat Index rating have an elevated hazard for the ignition
and rapid spread of power-line fires.^^ We believe it would be reckless to
prohibit electric utilities and communications infrastructure providers(CIPs)
from using Fire Map 1 to protect public safety in areas that are identified by the
map as having an elevated hazard for power-line fires.
       For the previous reasons, we conclude that it is reasonable to authorize,
but not require, electric utilities and CIPs to use Fire Map 1 to supplement the
interim fire-hazard maps adopted by D.12-01-032. For example,if Fire Map 1
depicts an area with a high Utility Fire Threat Index rating, utilities may
implement in this area the stricter fire-safety regulations adopted in R.08-11-005,
even if the area is not labeled as a high fire-hazard area on the interim maps.
       We acknowledge the City's position that Fire Map 1 incorrectly assigns a
low Utility Fire Threat Index rating to the City of Laguna Beach. We will
consider this matter during the development of Fire Map 2. The City will have
an opportunity at that time to show that historical fires and other factors
demonstrate that the City of Laguna Beach should be designated as a high
fire-hazard area on Fire Map 2.^
       Finally, consistent with the City's recommendation, we encourage utilities
to engage in dialog with communities that face an elevated fire risk. If SCE has
not done so already, we encourage SCE to meet with City officials to explain the

   City of Laguna Beach Comments at 1 and 3.
^ SDG&E suggests that high fire-hazard areas may be expanded relative to Fire Map 1 to
  reflect utility-related fire hazards associated with developed areas,such as vehicle-pole
   accidents.




                                             -23-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 27 of 40


R.15-05-006 ALJ/TIM/ek4


fire-safety regulations in GO 95,GO 165,and GO 166,^ and to discuss what
additional meastues may be warranted for the Laguna Beach area.

       7.4.    Coordination with the Governor's Proclamation

       On October 30,2015, Governor Brown issued a Proclamation of a State of
Emergency(Proclamation) regarding an epidemic of tree mortality caused by
severe drought and a massive bark beetle infestation, resulting in worsened
wildfire risk in much of the State, among other significant impacts. To cope with
the emergency,the Proclamation directs Gal Fire and other State agencies to
identify areas that represent high hazard zones for wildfire and falling trees
(hereafter,"high hazard zones")and to endeavor to remove dead or dying trees
in high hazard zones. Among the Proclamation's other directives are orders for
the Commission to use its authority to direct electric utilities to procure energy
from bioenergy facilities that use feedstock from the high hazard zones and to
facilitate interconnection of the same.^^ The Commission is currently
implementing its directives via Resolution E-4770(March 17,2016),R.15-02-020,^
and other means.

      The high hazard zones designated by Cal Fire pursuant to the Governor's
Proclamation depict areas where there is elevated tree mortality close to
infrastructure or resources that would be harmed by wildfire and/or falling




^ These fire-safety regulations include (i) shorter inspection intervals, stricter vegetation
  management standards,and priority of repairs in high fire-hazard areas;and (ii) a
  requirement to submit plans to prevent power-line fires during extreme fire weather.
   Proclamation,at Ordering Paragraphs 1,2,and 8-10.
^ See,for example,the ALJ ruling issued in R.15-02-020 on February 12,2016.



                                              -24-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 28 of 40


R.15-05-006 ALJ/TIM/ek4


trees. However,these zones are not equivalent to Fire Map                   Nonetheless,
because high hazard zones represent areas where recent vegetation mortality has
resulted in a worsened wildfire risk and a statewide emergency, we conclude
that these zones should inform the development of Fire Map 2 as noted in
Section 7.5.1, below.

      Fire Map 1 adopted by today's decision does not affect or supersede the
map of high hazard zones prepared by Cal Fire pursuant to the Proclamation.
More generally, today's decision should not be interpreted in a way that impedes
or delays any actions that may be taken by the Commission,Cal Fire, electric
utilities, or others to implement the Proclamation.

       7.5.     Next Steps
       7.5.1.     Development of Fire Map 2
       As required by OIR15-05-006, the Fire Safety Technical PaneP^(Panel)
shall convene as soon as practical to prepare a detailed work plan for the
development, adoption,and implementation of Fire Map 2. All parties may
participate in the Panel. The Panel shall be co-chaired by SED,SCE,and any
other parties designated by SED and SCE.
       The Fire Map 2 Work Plan shall address:
      • The matters identified in the Assigned Commissioner's
          Amended Scoping Memo and Ruling that was issued in
          R.08-11-005 on May 15,2013 at 10 - 12, to the extent these
           matters pertain to Fire Map 2.


   High hazard zones can be viewed via the online map viewer on the Tree Mortality Task
   Force website, http:/ /www.fire.ca.gov/treetaskforce.
   The duties of the Fire Safety Technical Panel are identified in OIR 15-05-006 at 11 -13,and in
   the Assigned Commissioner's Amended Scoping Memo and Ruling that was issued in R.08-11-005
   on May 15,2013 at 7-12.




                                             -25-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 29 of 40


R.15-05-006 ALJ/TIM/ek4


      • Validation of Fire Map 1 against historical fires.
      • Incorporating into Fire Map 2 additional factors and
         conditions that affect fire hazards associated with overhead
         utility facilities generally and at specific locations (e.g.,
         Laguna Beach). Such factors and conditions may include the
         parties' knowledge of(i) terrain;(ii) vegetation (e.g.,
         potential contact between trees and power lines in low-wind
         areas);(iii) areas designated as high hazard zones pursuant
         to the Governor's Proclamation of a State of Emergency in
         response to widespread tree mortality;(iv) microclimates;
         (v) historical power-line fires besides the October 2007fires
         in Southern California (e.g., the September 2015 Butte Fire in
         Amador and Calaveras Counties);(vii) other historical fires;
         and (vii) other factors and conditions.
      • Other matters deemed appropriate by the parties.
      The Panel shall prepare the Fire Map 2 Work Plan using the same process
that was used to prepare the Fire Map 1 Work Plan that is attached to
D.14-01-010 unless directed otherwise by the assigned Commissioner and/or the
assigned ALJ.^®
      We believe the public interest was well served by the collaborative
approach used by Cal Fire, the lET,SED,Reax,and the parties to develop
Fire Map 1. We strongly encourage all parties to collaborate in the development
of the Fire Map 2 Work Plan.

      7.5.2.    Role of Cal Fire and the lET
      In OIR15-05-006,the Commission anticipated "that the knowledge and
experience gained by Cal Fire and [the lET] during the development of
Fire Map 1 may be useful in the development of Fire Map 2and in advising the


28 OIR 15-05-006 at 12-13.




                                      -26-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 30 of 40


R.15-05-006 ALJ/TIM/ek4


Commission regarding any disputes that may arise pertaining to the
development,adoption, or implementation of... Fire Map 2?^" To this end,
OIR15-05-006 established a mechanism to fund Gal Fire's and the lET's ongoing
participation in this proceeding.^®
       We are impressed by Gal Fire's and the lET's work on Fire Map 1,and we
are grateful that they are willing to assist in the development of Fire Map 2in the
manner described by the Final Fire Map 1 Report:
          The lET,in as much as it is available,feels a duty to facilitate
          Fire Map 2 development,and at least provide ongoing insight
          into how Fire Map 1 may or may not comport with specific
          regulatory requirements. At a minimum.Gal Fire will
          continue to act both as party and as technical representative of
          the lET regarding issues concerning quantification of fire
          hazards,their application to spatial modeling routines,and
          emerging new science that provides insight into wildland fire
          potential.(Final Fire Map 1 Report at page 42.)
       We strongly encourage Gal Fire and the lET to participate actively in the
development of Fire Map 2. We expect their expertise will be accorded great
weight by the parties and the Commission.

       7.5.3.    New Fire-Safety Regulations
       Concurrent with the development of Fire Map 2,^^ the Fire Safety
Technical Panel shall convene at least quarterly to:
      • Consider the need for new fire-safety regulations based on
          Fire Maps 1 and 2.



29 OIR 15-05-006 at 15.
   OIR 15-05-006 at 5-16.

   OIR 15-05-006 at 13-14.




                                        -27-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 31 of 40


R.15-05-006 ALJ/TIM/ek4


     • If appropriate, develop a menu of potential fire-safety
       regulations for the design,construction, operation,and/or
       maintenance of overhead utility facilities in the new
       High Fire-Threat District.
     • Develop criteria regarding: (i) where the fire-safety
       regulations developed pursuant to the previous bullet
       should apply with respect to new installations and
       reconstruction in the High Fire-Threat District; and
       (ii) whether existing facilities in the High Fire-Threat
       District should be retrofitted or replaced to conform to the
       new regulations developed pursuant to the previous bullet.
         These criteria should include methods for: (a) estimating
       the costs and safety benefits of proposed fire-safety
       regulations,and (b) weighing the costs and safety benefits.
     • Consider and,if appropriate, develop proposed revisions
       to the "multiply by" provision in GO 95's Rule 48 in
       accordance witih the guidance provided by Ordering
         Paragraph 5 of D.14-02-015.
      Panel meetings should be conducted in a manner consistent with (1) the
instructions in the Assigned Commissioner's Amended Scoping Memo and Ruling that
was issued in R.08-11-005 on May 15,2013,at7- 8; and (2)the workshop
protocols in Appendix D of the Fire Safety Technical Panel Report that was filed
in R.08-11-005 on September 23,2013.

      7.5.4.   Prehearing Conference
      The assigned ALJ shall convene a prehearing conference(PHC)as soon as
practical to address(1)the schedule and procedures for preparing the Fire Map 2
Work Plan;(2)the role of Gal Fire and the lET with respect to the development of
Fire Map 2; and (3)any other matters deemed appropriate by the assigned
Commissioner and the assigned ALJ.




                                       -28-
     Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 32 of 40


R.15-05-006 ALJ/TIM/ek4


8.      Comments on the Proposed Decision
        The proposed decision of the assigned ALJ in this matter was mailed to the
parties in accordance with Section 311 of the Public Utilities Code,and comments
were allowed pursuant to Rule 14.3 of the Commission's Rules of Practice and
Procedure. Comments were filed on May 16,2016,by the City of Lagima Beach
and MGRA. Reply comments were filed on May 23,2016,by SCE.
        The City of Lagxma Beach and MGRA generally support the proposed
decision. Neither party identified any factual, legal, or technical errors in the
proposed decision.
        MGRA comments that the development of Fire Map 2should address the
fire hazards associated with the Butte Fire that burned 71,000 acres, killed two
people,and destroyed himdreds of homes in Amador and Calaveras Counties in
September 2015. Cal Fire's investigation of the Butte Fire foimd that the fire
ignited when an improperly maintained tree contacted power lines in light wind
conditions of 4 to 5 miles per hour.^^ In contrast, the catastrophic power-line fires
that ravaged Southern California in October 2007 ignited when strong Santa Ana
winds were blowing.
         We agree with MGRA that the development of Fire Map 2should address
the fire hazards associated with the Butte Fire. As stated in the proposed


     MGRA Comments on the Proposed Decision, at 3- 4,citing Cal Fire's Investigation Report
     on the Butte Fire,Case No.15CAAEU024918. Cal Fire's Investigation Report is dated
     April 25,2016(Report at page 29), the same date the proposed decision was issued. We take
     official notice of the Butte Fire pursuant to Rule 13.9 of the Commission's Rules of Practice
     and Procedure and Evidence Code Section 452(h). We take official notice of the existence of
     Cal Fire's Investigation Report pursuant to Rule 13.9 and Evidence Code Sections 452(c),(g),
     and (h). Other than noting that the Butte Fire was reportedly caused by contact between an
     improperly maintained tree and power lines in light wind conditions, today's decision does
     not reach any conclusions about the cause of the Butte Fire.




                                               -29-
     Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 33 of 40


R.15-05-006 ALJ/TIM/ek4


decision,it is our intent that the development of Fire Map 2should address not
only the October 2007fires in Southern California, but other historical fires, too.^^
We have revised today's decision to better express our intent that the Butte Fire
and other historical fires should be considered in the development of Fire Map 2.

9.      Assignment of the Proceeding
        Michel Peter Florio is the assigned Commissioner for this proceeding and
Timothy Kenney is the assigned ALJ.

Findings of Fact
     1. The purpose of Fire Map 1 is to depict the areas of California where there
is an elevated hazard for the ignition and rapid spread of power-line fires due to
strong winds,abundant dry vegetation,and other environmental conditions.
These are the environmental conditions associated with the catastrophic power-
line fires that burned 334 square miles of Southern California in October of 2007.
     2. Fire Map 1 provides a scientifically sound foundation for the development
of Fire Map 2, which will delineate the boundaries of a new High Fire-Threat
District where utility infrastructure and operations will be subject to stricter
fire-safety regulations.
     3. D.12-01-032 adopted interim fire-hazard maps that designate areas where
(i) there is an elevated hazard for power-line fires, and (ii) the stricter fire-safety
regulations adopted in R.08-11-005 apply.
     4. It would be reckless to prohibit electric utilities and CIPs from using
Fire Map 1,in addition to the interim fire-hazard maps adopted by D.12-01-032,



     Proposed decision at 26 and Ordering Paragraph 3.




                                            -30-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 34 of 40


R.15-05-006 ALJ/TIM/ek4


to identify areas where (i) there is an elevated hazard for power-line fires, and
(ii) the stricter fire-safety regulations adopted in R.08-11-005 should apply.
   5. Fire Map 1 adopted by today's decision was filed on February 16,2016, as
part of the Final Fire Map 1 Review and Development Report. There is no need
for parties to submit a Tier 1 advice letter that contains Fire Map 1 adopted by
today's decision as was contemplated in OIR15-05-006.
   6. On October 30,2015, Governor Brown issued a Proclamation of a State of
Emergency regarding an epidemic of tree mortality. The Proclamation directs
Cal Fire and other State agencies to identify areas that represent high hazard
zones for wildfire and falling trees (hereafter,"high hazard zones") and to
endeavor to remove dead or dying trees in high hazard zones. Among the
Proclamation's other directives are orders for the Commission to use its authority
to direct electric utilities to procure energy from bioenergy facilities that use
feedstock from the high hazard zones and to facilitate interconnection of the
same. The Commission is currently implementing its directives via
Resolution E-4770(March 17,2016), R.15-02-020, and other means.
   7. The high hazard zones designated by Cal Fire pursuant to the Governor's
Proclamation depict areas where there is elevated tree mortality close to
infrastructure or resources that would be harmed by wildfire and/or falling
trees. These high hazard zones are not equivalent to Fire Map 1.
   8. In September 2015,the Butte Fire burned 71,000 acres, killed two people,
and destroyed hundreds of homes in Amador and Calaveras Counties. The
Butte Fire reportedly ignited when an improperly maintained tree contacted
overhead power lines in light wind conditions.




                                        -31-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 35 of 40


R.15-05-006 ALJ/TIM/ek4


   9. Cal Fire and the LET have knowledge and expertise that is relevant to the
development of(i) Fire Map 2,and (ii) new fire-safety regulations based on
Fire Map 2.

Conclusions of Law

   1. Fire Map 1 that was filed on February 16,2016,as part of the Final Fire
Map 1 Review and Development Report,should be adopted as the foundation
for the development of Fire Map 2.
   2. Fire Map 1 adopted by today's decision should be subject to adjustment by
the Commission during the development of Fire Map 2.
   3. There is no need to submit Fire Map 1 adopted by today's decision via a
Tier 1 advice letter as contemplated by OIR15-05-006.
   4. Today's decision does not affect the requirement in D.12-01-032 to use the
interim fire-hazard maps adopted by that decision to identify areas where the
stricter fire-safety regulations adopted in R.08-11-005 apply.
   5. Utilities should be authorized,but not required,to use Fire Map 1 to
supplement the interim fire-hazard maps adopted by D.12-01-032 to identify
areas where stricter fire-safety regulations should apply.
   6. Fire Map 1 adopted by today's decision does not affect or supersede the
map of high hazard zones prepared by Cal Fire pursuant to Governor Brown's
Proclamation of a State of Emergency that was issued on October 30,2015.
   7. Today's decision should not be interpreted in a way that impedes or
delays any actions that may be taken by the Commission,Cal Fire, electric
utilities, or others to implement Governor Brown's Proclamation of a State of
Emergency that was issued on October 30,2015.
   8. The high hazard zones designated by Cal Fire pursuant to the Governor's
Proclamation should inform the development of Fire Map 2.


                                       -32-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 36 of 40


R.15-05-006 ALJ/TIM/ek4


   9. The Fire Safety Technical Panel(Panel)should convene as soon as practical
to prepare a detailed work plan for the development,adoption,and
implementation of Fire Map 2. All parties should be allowed to participate on
the Panel. The Panel should be co-chaired by SED,SCE,and any other parties
designated by SED and SCE. The Panel should follow the same process that was
used to prepare the Fire Map 1 Work Plan unless directed otherwise by the
assigned Commissioner and/or the assigned ALJ.
 10. The Fire Map 2 Work Plan should address the matters identified in the
body of today's decision.
 11. OIR15-05-006 established a mechanism to fund Cal Fire's and the lET's
ongoing participation in this proceeding.
 12. OIR 15-05-006 requires the Fire Safety Technical Panel to convene at least
quarterly to consider the need for new fire-safety regulations based on
Fire Maps 1 and 2.
 13. The assigned ALJ should convene a PHC to address (i) the schedule and
procedures for preparing the Fire Map 2 Work Plan;(ii) the role of Cal Fire and
the lET with respect to the development of Fire Map 2;and (iii) any other matters
deemed appropriate by the assigned Commissioner and the assigned ALJ.




                                      -33-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 37 of 40


R.15-05-006 ALJ/TIM/ek4


 14. The following order should be effective immediately so that the
preparation of the Fire Map 2 Work Plan can commence forthwith.


                                  ORDER


      IT IS ORDERED that:

   1. Fire Map 1 that was filed on February 16,2016,as part of the Final Fire
Map 1 Review and Development Report,is adopted. A visual representation of
Fire Map 1 is in Appendix A of today's decision. The adopted Fire Map 1 may be
adjusted by the Commission dining the development of Fire Map 2.
   2. Electric utilities and communications infrastructure providers are
authorized, but not required, to use Fire Map 1 to supplement the interim fire-
hazard maps adopted by Decision 12-01-032 to identify areas where the stricter
fire-safety regulations adopted in Rulemaking 08-11-005 should be implemented.
   3. The Fire Safety Technical Panel("Panel")shall convene as soon as practical
to prepare a detailed work plan for the development,adoption,and
implementation of Fire Map 2. All parties may participate on the Panel. The
Panel shall be co-chaired by the Commission's Safety and Enforcement Division
(SED),Southern California Edison Company(SCE),and any other parties
designated by SED and SCE. The Panel shall follow the same process that was
used to prepare the Fire Map 1 Work Plan that is attached to Decision 14-01-010
unless directed otherwise by the assigned Commissioner and/or the assigned
Administrative Law Judge. The Fire Map 2 Work Plan shall address:
         i. The matters identified in the Assigned Commissioner's Amended
             Scoping Memo and Ruling that was issued in Rulemaking
             08-11-005 on May 15,2013,at10 -12,to the extent these
             matters pertain to Fire Map 2.
         ii. Validation of Fire Map 1 against historical fires.

                                       -34-
   Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 38 of 40


R.15-05-006 ALJ/TIM/ek4


         iii. Incorporating into Fire Map 2 additional factors and
             conditions that affect fire hazards associated with overhead
             utility facilities generally and at specific locations (e.g.,
             Laguna Beach). Such factors and conditions may include the
             parties' knowledge of(A)terrain;(B)vegetation (e.g.,
             potential contact between trees and power lines in low-wind
             areas);(C)areas designated as high hazard zones pursuant to
             the Governor's Proclamation of a State of Emergency issued
             on October 30,2015;(D)microclimates;(E) historical power-
             line fires besides the October 2007fires in Southern California
             (e.g., the September 2015 Butte Fire in Amador and Calaveras
             Coimties);(F)other historical fires; and(G)other factors and
             conditions.

         iv. Other matters deemed appropriate by the parties.

   4. The Fire Safety Technical Panel shall convene at least quarterly to consider
the need for new fire-safety regulations based on Fire Maps 1 and 2.
   5. The assigned Administrative Law Judge(ALJ)shall convene a prehearing
conference to address (i) the schedule and procedures for preparing the
Fire Map 2 Work Plan;(ii) the role of the California Department of Forestry and
Fire Protection and its Independent Expert Team with respect to the
development of Fire Map 2; and (iii) any other matters deemed appropriate by
the assigned Commissioner and the assigned ALJ.




                                      -35-
  Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 39 of 40


R.15-05-006 ALJ/TIM/ek4


  6. This proceeding remains open to address the matters set forth in
Order Instituting Rulemaking 15-05-006.
      This order is effective today.
     Dated May 26,2016, at San Francisco, California.




                                       MICHAEL PICKER
                                              President
                                       MICHEL PETER FLORIO
                                       CATHERINE J.K. SANDOVAL
                                       CARLAJ.PETERMAN
                                       LIANE M.RANDOLPH
                                              Commissioners




                                       -36-
  Case 3:14-cr-00175-WHA Document 1023-22 Filed 03/01/19 Page 40 of 40


R.15-05-006 ALJ/TIM/ek4


                   Appendix A: Adopted Fire Map 1


           utility Fire Threat Map 1: Utility Threat Index

                                                      CF1_UtilrtyThreatindex.img
                                                       Utility Fire Threat <Map1)
                                                            10-223

                                                            224
                                                             '  446

                                                      Bl 447- 669
                                                      tzJ 670 - 892
                                                            893-1.115
                                                            1,116-1,561

                                                      I   1,562-2.007
                                                      BB 2.008• 2.898
                                                      BB 2,899 - 4,236
                                                      ^B4>267-56.852
                                                      ^Bl Exclu»on(< 10)




                          ¥




   ^ 1:1.100.000
                               A Report to the Califomia Public Utilities Commission
                               Pursuant to R.08- 11-005 AND R.15-05-006 Date: 2/10/2016




                                 A-1
